

Amended & Restated Master Lease


Lessor:
Cyan, Inc., a Delaware corporation having its principal place of business
located at 1383 N. McDowell Blvd., Ste. 300, Petaluma, CA 94954.
Lessee:
Windstream Supply LLC, an Ohio limited liability company having its principal
place of business located at 4001 Rodney Parham Road, Little Rock, Arkansas
72212.
Master Lease Provisions
1.    LEASE. Lessor hereby agrees to lease to Lessee, and Lessee hereby agrees
to lease from Lessor, the personal property described in a Schedule or Schedules
to this Master Lease from time to time signed by Lessor and Lessee upon the
terms and conditions set forth in this Master Lease and in the related Schedule
(such property together with any and all replacements, substitutions, parts,
improvements, repairs, accessories, insurance proceeds, subleases (if any), and
all additions incorporated therein or affixed thereto collectively being
referred to herein as the "Equipment"). Each Schedule shall constitute a
separate lease and incorporate all the terms and conditions of this Master Lease
therein, and contain such additional terms and conditions as the parties hereto
shall agree. References in this Master Lease to "this Lease", "hereunder" and
"herein" shall be construed to mean this Master Lease and each Schedule that
incorporates this Master Lease. Lessee's execution of a Schedule shall obligate
Lessee to lease and accept the Equipment described therein from Lessor. No
Schedule shall be binding on Lessor unless and until executed by Lessor.
Anything to the contrary notwithstanding, neither Lessor nor Lessee shall have
any obligation to accept, execute or enter into any Schedule or to acquire or
lease any equipment. Title to all Equipment shall at all times remain in Lessor.
2.    TERM. The Master Lease shall be effective upon execution hereof by Lessor.
The term of this Lease shall begin on the rent commencement date shown in the
applicable Schedule and shall continue for the number of consecutive months from
the rent commencement date shown in such Schedule (the "initial term") unless
earlier terminated by Lessor as provided herein.
3.    RENT. Lessee shall pay as basic rent for the initial term of this Lease
the amount shown in the related Schedule as Total Basic Rent. The Total Basic
Rent shall be payable in installments each in the amount of the basic rental
payment set forth in the related Schedule plus sales and use tax thereon if
applicable. Lessee shall pay advance installments and any security deposit, each
as shown in the related Schedule, on the date it is executed by Lessee.
Subsequent installments shall be payable on the first day of each rental payment
period shown in the related Schedule beginning after the first rental payment
period; provided, however, that Lessor and Lessee may agree to any other payment
schedule, including irregular payments or balloon payments, in which event they
shall be set forth in the Schedule. If the actual cost of the Equipment is more
or less than the Total Cost as shown in the Schedule, the amount of each
installment of rent will be adjusted up or down to provide the same yield to
Lessor as would have been obtained if the actual cost had been the same as the
Total Cost. Adjustments shall be made by execution by both parties hereto of a
written amendment to the Schedule reflecting the change in Total Cost and basic
rental payment. Lessee’s obligations under this Section 3 shall survive the
termination of this Master Lease and/or any Schedule(s).
4.    SECURITY DEPOSIT. Lessor may apply any security deposit toward any
obligation of Lessee under any Schedule and shall return any unapplied balance
to Lessee without interest upon full satisfaction of all of Lessee's obligations
under this Master Lease, any Schedule or Schedules, collectively.
5.    WARRANTIES. Lessee agrees that it has selected each item of Equipment
based upon its own judgment. LESSEE ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT:
THE EQUIPMENT IS OF A SIZE, DESIGN, CAPACITY, DESCRIPTION AND MANUFACTURE
SELECTED BY THE LESSEE; LESSEE HAS RELIED ON ITS OWN SKILL AND EXPERIENCE IN
SELECTING THE EQUIPMENT AND LESSEE IS SATISFIED THAT THE EQUIPMENT IS SUITABLE
AND FIT FOR ITS PURPOSES; AND LESSOR HAS NOT MADE AND DOES NOT MAKE ANY WARRANTY
WITH RESPECT TO THE EQUIPMENT, EXPRESS OR IMPLIED, AND LESSOR SPECIFICALLY
DISCLAIMS ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR
PURPOSE, OR AS TO THE QUALITY, CONDITION OR CAPACITY OF THE EQUIPMENT OR THE
MATERIALS IN THE EQUIPMENT OR WORKMANSHIP OF THE EQUIPMENT, LESSOR’S TITLE TO
THE EQUIPMENT , OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER. LESSOR SHALL
NOT BE LIABLE TO LESSEE FOR ANY LOSS, DAMAGE, OR EXPENSE OF ANY KIND OR NATURE
CAUSED, DIRECTLY OR INDIRECTLY, BY ANY EQUIPMENT OR THE USE OR MAINTENANCE
THEREOF OR THE FAILURE OR OPERATION THEREOF, OR BY ANY DELAY OR FAILURE TO
PROVIDE ANY SUCH MAINTENANCE, REPAIRS, SERVICE OR ADJUSTMENT LESSOR SHALL NOT BE
LIABLE FOR DAMAGES OF ANY KIND, INCLUDING ANY LIABILITY FOR CONSEQUENTIAL
DAMAGES, ARISING OUT OF THE USE OF OR THE INABILITY TO USE THE EQUIPMENT. NO
DEFECT OR UNFITNESS OF THE EQUIPMENT AND NO FAILURE ON THE PART OF THE
MANUFACTURER OR THE SHIPPER OF THE EQUIPMENT OR ANY OTHER THIRD-PARTY SERVICE
PROVIDER TO DELIVER THE EQUIPMENT OR ANY PART THEREOF OR TO PROVIDE ANY SERVICE
THEREOF TO LESSEE SHALL RELIEVE LESSEE OF THE OBLIGATION TO PAY RENT OR ANY
OTHER OBLIGATION HEREUNDER. Lessor shall have no obligation in respect of the
Equipment and shall have no obligation to install, erect, test, adjust or
service the Equipment. Lessee shall look only to persons other than Lessor such
as the manufacturer, vendor or carrier thereof should any item of Equipment for
any reason and in any way be defective. To the extent permitted by the
manufacturer and/or vendor and provided Lessee is not in default under the
Lease, Lessor shall make available to Lessee all manufacturer and/or vendor
warranties with respect to the Equipment. All such risks, as between Lessor and
Lessee, are to be borne by Lessee.
6.    LESSEE COVENANTS, REPRESENTATIONS AND WARRANTIES.
(a)    Affirmative Covenants. Lessee shall, at its sole expense: (i) pay all
shipping and delivery charges and other expenses incurred in connection with the
Equipment and pay all lawful claims, whether for labor, materials, supplies,
rent or services, which might or could if unpaid become a lien on the Equipment;
(ii) comply with all laws and regulations and rules, all manufacturer's
instructions and warranty requirements, and with the conditions and requirements
of all policies of insurance relating to the Equipment and its use; (iii) mark
and identify the Equipment with all information and in such manner as Lessor or
its assigns may request from time to time and replace promptly any such markings
or identification which are removed, defaced or destroyed; (iv) upon prior
notice from Lessor, grant Lessor free access to enter upon the premises wherein
the Equipment shall be located or used and permit Lessor to inspect the
Equipment and all applicable maintenance records, provided Lessor shall comply
with Lessee’s standard and reasonable security regulations; (v) maintain a
system of accounts established and administered in accordance with generally
accepted accounting principles and practices consistently applied; (vi) within
forty-five (45) days after the end of each fiscal quarter other than the final
fiscal quarter of each fiscal year, to the extent such information is not
publicly available, deliver to Lessor a balance sheet, a statement of cash flow
and a statement of income as at the end of such quarter, each setting forth in
comparative form the corresponding figures for the comparable period in the
preceding fiscal year; (vii) within one hundred and twenty (120) days after the
end of each fiscal year, deliver to Lessor a balance sheet as at the end of such
year and statements of income and cash flow for such year, with accompanying
notes to financial statements, each setting forth in comparative form the
corresponding figures for the preceding year, in each case prepared in
accordance with generally accepted accounting principles and practices
consistently applied and certified by Lessee's chief financial officer as fairly
presenting the financial position and results of operations of Lessee, and, in
the case of year-end financial statements, certified by an independent
accounting firm acceptable to Lessor; and (viii) with reasonable promptness,
furnish Lessor with such other information, financial or otherwise, relating to
Lessee or the Equipment as Lessor shall reasonably request.
(b)    Negative Covenants. Lessee shall not (i) voluntarily or involuntarily
create, incur, assume or suffer to exist any mortgage, lien, security interest,
pledge or other encumbrance or attachment of any kind whatsoever upon, affecting
or with respect to the Equipment or this Lease or any of Lessee's interest
thereunder; (ii) permit the name of any person, association or corporation other
than the Lessor or Lessee to be placed on the Equipment; (iii) part with
possession or control of or suffer or allow to pass out of its possession or
control any item of the Equipment or change the location of the Equipment or any
part thereof from the address shown in the applicable Schedule except with the
prior written consent of Lessor which shall not be unreasonably withheld; (iv)
ASSIGN OR IN ANY WAY TRANSFER OR DISPOSE OF ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS LEASE OR ENTER INTO ANY SUBLEASE OF ALL OR ANY PART OF
THE EQUIPMENT; (v) change (a) its name or address from that set forth above, (b)
the state under whose laws it is organized as of the date hereof, or (c) the
type of organization under which it exists as of the date hereof unless it shall
have given Lessor or its assigns no less than thirty (30) days' prior written
notice of any such proposed change; (vi) permit the sale or transfer of any
shares of its capital stock or of any ownership interest in the Lessee to any
person, persons, entity or entities (whether in one transaction or in multiple
transactions) which results in a transfer of a majority interest in the
ownership and/or the control of the Lessee from the person, persons, entity or
entities who hold ownership and/or control of the Lessee as of the date of this
Master Lease without the prior written consent of Lessor, which shall not be
unreasonably withheld; or (vii) consolidate with or merge into or with any other
entity, or purchase or otherwise acquire all or substantially all of the assets
or stock or other ownership interest of any person or entity or sell, transfer,
lease, liquidate or otherwise dispose of all or substantially all of Lessee’s
assets to any person or entity without the prior written consent of Lessor,
which shall not be unreasonably withheld; provided that no consent will be
required to any event listed in clauses (vi) or (vii) if Lessee provides Lessor
with at least 30 days prior written notice of such event and the transferee or
successor entity has at least the same credit and financial standing as the
Lessee as of the date of this Master Lease as determined by Lessor In its sole,
but reasonable, discretion.
(c)    Representations and Warranties. Lessee represents and warrants to Lessor,
that effective on the date on which Lessee executes this Master Lease and each
Schedule: (i) the execution and delivery of this Master Lease and each Schedule
and the performance of Lessee's obligations hereunder and thereunder have been
duly authorized by all necessary action on the part of the Lessee, that Lessee
has adequate capacity to enter into and perform the obligations thereunder, and
are not in contravention of, and will not result in a breach or default of, any
of the terms of Lessee's charter, by-laws, articles of incorporation,
organization or other organic documents or any loan agreements, leases,
instruments other financings or indentures of Lessee, or any other contract,
agreement or instrument to which Lessee is a party or by which it is bound; (ii)
the person signing the Master Lease and each Schedule on behalf of Lessee is
duly authorized; (iii) Lessee's exact legal name as it appears on its charter or
other organic documents, including as to punctuation and capitalization, state
of incorporation or formation and its principal place of business or chief
executive office are as set forth in the heading of this Master Lease; (iv)
Lessee is duly organized, validly existing and in good standing under the laws
of the state of its incorporation or formation and is duly qualified and
authorized to transact business in, and is in good standing under the laws of,
each other state in which the Equipment is or will be located;(v) there has been
no change in the name of the Lessee, or the name under which Lessee conducts
business within the one year preceding the date hereof except as previously
reported in writing to Lessor; (vi) Lessee has not moved its principal place of
business or chief executive office, or has not changed the jurisdiction of its
organization within the one year preceding the date hereof except as previously
reported to Lessor in writing; (vii) this Master Lease and each Schedule
constitute a legal, valid and binding obligation of Lessee, enforceable against
Lessee in accordance with its terms; (viii) all information provided by Lessee
to Lessor in connection with this Lease is true and correct; (ix) the Equipment
will be used primarily for business purposes as opposed to personal, family or
household purposes; (x) Lessee is not and, during the term of this Lease and any
extension or renewal thereof, will not be, in breach or default in any material
respect of any loan agreement or other agreement concerning Lessee’s lines of
credit or similar loan facility with any bank, secured lender or other financial
institution; (xi) there has not been nor is there any material adverse change in
the financial or operating condition of the Lessee since May 9, 2013; (xii)
Lessee has not received any accounting, reporting or tax advice from Lessor, and
Lessor shall have no liability for Lessee’s failure to report or to secure any
particular tax benefits or accounting treatment with respect to the Equipment or
the Lease; and (xiii) there are no suits pending or threatened against Lessee or
any guarantor of the Lessee's obligations (each, a "Guarantor") which, if
decided adversely, might materially adversely affect Lessee's or such
guarantor's financial condition, the value, utility or remaining useful life of
the Equipment, the rights intended to be afforded to Lessor hereunder or under
any guarantee or the ability of Lessee or any guarantor to perform its
obligations under the Lease or any document delivered in connection with the
Lease.
7.    TAXES. Lessee shall promptly pay when due, and reimburse and indemnify and
hold Lessor harmless from, all sales, use, property, excise and other taxes, all
license and registration fees or other charges now or hereafter imposed by any
governmental body or agency upon the Equipment or its use, ordering, purchase,
sale, ownership, delivery, leasing, possession, storage, use, operation,
maintenance, repair, return or other disposition of the Equipment, or for
titling or registering the Equipment, or upon the income or other proceeds
received with respect to the Equipment or this Lease or the rentals hereunder;
provided, however, that Lessee shall not be required to pay taxes on or measured
by the net income of Lessor. Lessee shall prepare and file all tax returns
relating to taxes for which Lessee is responsible hereunder which Lessee is
permitted to file under the laws of the applicable taxing jurisdiction and upon
the request of Lessor, Lessee shall furnish written evidence of Lessee’s payment
to Lessor. Upon the expiration or earlier termination of the Lease, Lessee shall
pay to Lessor any such taxes accrued or assessed but not yet due and payable.
8.    INDEMNITY. Lessee hereby agrees to indemnify and hold Lessor harmless from
and against any and all claims, losses, liabilities (including negligence, tort
and strict liability), damages, judgments, obligations, actions, suits, and all
legal proceedings, and any and all costs and expenses in connection therewith
(including attorneys' fees and costs) incurred by or to any person whomsoever
and/or property whatsoever, regardless of the basis, including allegations (by
third parties) of wrongful, negligent or improper act or misuse by Lessor
arising out of, or in any manner connected with, or resulting directly or
indirectly from, the Equipment, including, without limitation, the manufacture,
purchase, leasing, financing, selection, ownership, delivery, rejection,
non-delivery, transportation, possession, use, storage, operation, condition,
maintenance, repair, removal, return or other disposition of the Equipment or
with this Lease, including without limitation, claims for injury to or death of
persons and for damage to property, whether arising under the doctrine of strict
liability, by operation of law or otherwise, and to give Lessor prompt notice of
any such claim or liability. Upon duly executed and written request of Lessor,
Lessee shall assume the defense of all demands, claims, actions, suits and
proceedings against Lessor for which indemnity is provided and shall allow
Lessor to participate in the defense thereof.
9.    TITLE AND ASSIGNMENT. The Equipment shall at all times remain the personal
property of Lessor. Lessee shall have no right, title or interest in the
Property, except for the express rights granted hereunder. Lessee shall hold all
Equipment subject and subordinate to the rights of Lessor and protect it from
any other liens. Notwithstanding the foregoing, Lessee hereby grants to Lessor a
security interest in the Equipment and in the rights of Lessee under any license
agreements with respect to any software included in any of the Equipment (but
only if and to the extent the grant of such security interest with respect to
such software does not result in the creation or breach of any legal obligations
on the part of Lessee) as security for all Lessee’s obligations to Lessor of
every kind or nature. Lessee authorizes Lessor to file a financing statement(s)
and agrees to execute and deliver any instruments reasonably requested by Lessor
in order to protect Lessor’s interest in the Equipment and any proceeds thereof.
Lessee shall at its sole expense (i) defend Lessor’s title to the Equipment
against all persons claiming against or through Lessee, (ii) at all times keep
the Equipment free and clear of any claim, suit liens or encumbrances whatsoever
(except any placed thereon by Lessor and arising solely from the Lease), and
(iii) give Lessor immediate written notice of any such claim, suit, lien or
encumbrance.
LESSEE SHALL NOT ASSIGN OR IN ANY WAY DISPOSE OF ANY OR ALL OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS LEASE OR ENTER INTO ANY SUBLEASE OF ALL OR ANY PART OF
THE EQUIPMENT WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR. In the event Lessor
has consented to any sublease of the Equipment, Lessee hereby assigns and grants
to Lessor a security interest in any and all rights under any sublease(s), to
secure all obligations to Lessor, and Lessee shall deliver to Lessor the
original of such sublease(s).
Lessee agrees, acknowledges and consents that Lessor may sell, assign or
transfer any or all of its interest in this Lease or sell or grant a security
interest in all or any part of the Equipment, without notice to or the consent
of Lessee. Lessee agrees not to assert against any assignee of Lessor any
setoff, recoupment, claim, counterclaim or defense Lessee may have against
Lessor or any person other than such assignee. Lessee agrees that if it receives
written notice of an assignment from Lessor, it will pay all Rent and other
payments payable under each Schedule to such assignee or as instructed by Lessor
or the assignee identified in the notice received from Lessor. An assignee of
Lessor shall have all rights of Lessor under the applicable Lease, to the extent
assigned, separately exercisable by such assignee independently of Lessor or any
assignee with respect to other leases. Upon any such assignment and except as
may otherwise be provided therein all references in this Master Lease to Lessor
shall include such assignee. Lessee will cooperate with Lessor in executing any
documentation, including any amendment to this Lease, reasonably required by
Lessor or any assignee of Lessor to effectuate any such assignment; provided,
however, that Lessee shall not be obligated to sign any document which
materially changes Lessee’s duties or obligations under this Lease.
10.    EQUIPMENT PERSONALTY. The Equipment shall remain personal property
regardless of its attachment to realty, and Lessee agrees to take such action at
its expense as may be necessary to prevent any third party from acquiring any
interest in the Equipment as a result of its attachment to realty. If requested
by Lessor with respect to any item of the Equipment, Lessee will obtain and
deliver to Lessor waivers of interest or liens in recordable form, satisfactory
to Lessor, from all persons claiming any interest in the real property on or in
which such item of the Equipment is installed or located.
11.    USE AND MAINTENANCE. Lessee will use the Equipment with due care and only
for the purpose for which it is intended. Lessee will, by qualified personnel,
use, maintain, repair, modify (to the extent permitted or required herein) in
accordance with prudent practices (but in no event less than the same extent to
which Lessee maintains other similar equipment owned or leased by it) and for
the purpose for which such Equipment was designed, in compliance with insurance
policies, manufacturer's specified maintenance programs, warranties and
applicable laws, and shall keep the Equipment in as good repair, condition,
appearance and good operating order as when originally received by Lessee,
ordinary wear and tear excepted, and will furnish all required labor, repairs,
replacements and parts of the Equipment as may from time to time become worn
out, lost, stolen, destroyed or damaged or unfit for use, all at its sole
expense. Lessee shall enter into and maintain in force, for the term of each
Lease (after the expiration of any applicable manufacturer’s warranty), a
maintenance contract with the manufacturer of the Equipment or with a service
organization satisfactory to Lessor and provide Lessor with a copy of such
contract and all supplements thereto upon Lessor’s request. Lessee shall take
all actions necessary to cause the Equipment to remain eligible for any
maintenance program of the manufacturer, including the purchase of all
replacements, upgrades and enhancements relating to the Equipment and the
software used on, embedded in or with the Equipment, that are required by the
manufacturer for such eligibility. Lessee shall, at its expense, make all
modifications and improvements to the Equipment required by law. Lessee may, at
its sole cost and expense, make any modifications to the Equipment, provided
that such modifications (a) are readily removable without causing damage to the
Equipment, (b) do not reduce the value, utility, marketability or remaining
useful life of the Equipment, and (c) are of a kind that customarily are made by
lessees or purchasers of equipment similar to the Equipment. All parts,
alterations, additions, attachments, upgrades, modifications and improvements to
the Equipment (or any component thereof) shall, when installed or made,
automatically and immediately become the property of Lessor and part of the
Equipment for all purposes; provided, that any modification not required by law
shall if requested by Lessor be removed by Lessee and any damage to the
Equipment resulting from such removal and the cost thereof shall be borne by the
Lessee and repaired prior to the return of the Equipment to the Lessor. The
Equipment shall not be used outside of the United States without Lessor's prior
written consent.
12. LOSS OR DAMAGE.
(a)    Lessee hereby assumes the entire risk of damage to or loss of the
Equipment from any cause whatsoever, whether or not insured against, while in
transit or during the term hereof.
(b)    No loss or damage to the Equipment or any part thereof shall affect any
obligation of Lessee under this Lease, which shall continue in full force and
effect. Lessee shall advise Lessor in writing within thirty (30) days of any
item of Equipment becoming lost, stolen or damaged and of the circumstances and
extent of such damage. In the event any item of Equipment shall become lost,
stolen, destroyed, damaged beyond repair or rendered permanently unfit for use
for any reason, or in the event of condemnation or seizure of any item of
Equipment (a “Casualty Event”), Lessee shall promptly pay Lessor, within ten
(10) days after demand by Lessor, an amount equal to the Lessor’s Loss as
defined in paragraph 18 below. Upon payment of such amount to Lessor, such item
shall become the property of Lessee, Lessor will transfer to Lessee, without
recourse or warranty, all of Lessor's right, title and interest therein, the
rent with respect to such item shall terminate, and the basic rental payments on
the remaining items shall be reduced accordingly. Lessee shall pay any sales and
use taxes due on such transfer. Any insurance or condemnation proceeds received
by Lessee for the Casualty Event in the amount of Lessor’s Loss shall be paid to
Lessor and credited to Lessee's obligation under this paragraph and Lessee shall
be entitled to any surplus. If Lessor has already received payment of the
Lessor’s Loss at the time that any insurance proceeds are paid to Lessee, then
Lessee may retain the insurance proceeds.
(c)    Whenever the Equipment is damaged and such damage can be repaired, Lessee
shall, at its expense, promptly effect such repairs as are necessary for
compliance with paragraph 11 above. Provided no Event of Default has occurred
and is then continuing, proceeds of insurance shall be paid to and administered
by Lessee with respect to such reparable damage to the Equipment if such damage
is $1,000,000 or less and shall be applied by Lessee to the repair of the
Equipment; provided, however, that, upon and during the continuance of an Event
of Default, such proceeds shall be paid to Lessor and may be applied by Lessor,
at Lessor’s option, to the repair of the Equipment or to the payment of any rent
or other sum due or to become due hereunder.
13.    INSURANCE. Lessee shall obtain and maintain on or with respect to the
Equipment at its own expense (and shall not be covered by Lessee’s rental
payments hereunder) in force at all times from shipment of the Equipment to
Lessee until the surrender thereof (a) comprehensive general liability insurance
insuring against liability for bodily injury and property damage with a minimum
limit of $1 million combined single limit per occurrence and (b) physical damage
insurance insuring against loss or damage to the Equipment in an amount not less
than the Lessor’s Loss as defined in paragraph 18 below. Lessee shall furnish
Lessor with a certificate of insurance evidencing the issuance of a policy or
policies to Lessee in at least the minimum amounts required herein naming Lessor
as an additional insured thereunder for the liability coverage and as loss payee
for the property damage coverage. Each such policy shall be in such form and
with such insurers having an A.M. Best rating of not less than A-. Lessee shall
immediately notify Lessor if it receives notice from the insurer or if Lessee
has actual knowledge of (i) the cancellation or non­renewal of such policy or
(ii) any amendment to the terms of such policy if such amendment would cause the
policy no longer to conform to the policy requirements stated in this paragraph.
Lessee shall deliver, annually and at any time that there is a change in
insurance carrier, to Lessor evidence satisfactory to Lessor of the required
insurance coverage. Lessor shall be under no duty to ascertain the existence of
or to examine any such policy or to advise Lessee in the event any such policy
shall not comply with the requirements hereof.
14.    RETURN OF THE EQUIPMENT. If the Lessee has not exercised any purchase
option granted in connection with the Lease, upon the expiration or earlier
termination of this Lease by Lessor, Lessee will immediately deliver the
Equipment to and in the manner designated by the Lessor in the same condition as
when delivered to Lessee fully capable of performing all functions for which it
was originally designed (or as upgraded during the Lease Term), ordinary wear
and tear excepted, and in compliance with any additional return conditions set
forth in the applicable Schedule, at such location within the continental United
States as Lessor shall designate. Lessee shall pay all packing, shipping,
delivery, inspection, transportation and other expenses relating to such
delivery. Lessee shall arrange for the disassembly and packing of the Equipment,
together with all parts and pieces and then reassembly (including, if necessary,
repair, de-installation of alterations, attachments or additions, and overhaul
of the Equipment) by an authorized representative of the manufacturer and Lessee
shall bear all risk of damage or loss until the Equipment is returned to Lessor
at the designated location. Without limiting the generality of the foregoing,
returned Equipment shall be in such condition to immediately qualify for (i) the
manufacturer's (or other authorized service representative's) then available
service contract or warranty, and (ii) all applicable licenses or permits
necessary for its operation for its intended purposes and to comply with all
specifications and requirements of applicable federal, state and local laws. The
Equipment shall be returned with all related maintenance logs, operating manuals
and other related materials and all such materials will be undamaged and contain
all pages.
15.    ADDITIONAL ACTION; EXPENSES. Lessee will promptly execute and deliver to
Lessor such further documents and take such further action as Lessor may request
in order to carry out more effectively the intent and purpose of this Lease,
including the execution and delivery of appropriate financing statements to
protect fully Lessor's interest hereunder in accordance with the Uniform
Commercial Code or other applicable law. Lessor and any assignee of Lessor is
authorized to file one or more Uniform Commercial Code financing statements
without the signature of Lessee or signed by Lessor or any assignee of Lessor as
attorney-in-fact for Lessee. Lessee hereby grants to Lessor a power of attorney
in Lessee's name, to apply for a certificate of title for any item of Equipment
that is required to be titled under the laws of any jurisdiction where the
Equipment is or may be used and/or to transfer title thereto upon the exercise
by Lessor of its remedies upon an Event of Default by Lessee under this Lease.
Lessee acknowledges that Lessor may incur out-of-pocket costs and expenses in
connection with the transactions contemplated by this Lease, and accordingly
agrees to pay (or reimburse Lessor for) the reasonable costs and expenses
related to procuring certified charter documents and good standing certificates
of Lessee and any Guarantor of Lessee's obligations hereunder. Lessee will do
whatever may be necessary to have a statement of the interest of Lessor and any
assignee of Lessor in the Equipment noted on any certificate of title relating
to the Equipment and will deliver said certificate to Lessor. If Lessee fails to
perform or comply with any of its agreements, Lessor may perform or comply with
such agreements in its own name or in Lessee's name as attorney-in-fact and the
amount of any payments and expenses of Lessor incurred in connection with such
performance or compliance, together with interest thereon at the rate provided
below, shall be deemed rent payable by Lessee upon demand.
16.    LATE CHARGES. If any payment, whether for rent or otherwise, is not paid
within ten (10) days of when due, Lessor may impose a late charge of 1.5% of the
amount past due for each month or portion thereof that such amount remains
unpaid (or the maximum amount permitted by applicable law if less). Payments
thereafter received shall be applied first to delinquent installments and then
to current installments.
17.    DEFAULT. Time is of the essence under this Lease and each of the
following events shall constitute an "Event of Default" hereunder: (a) Lessee
shall fail to pay any installment of basic rent or any other amount due
hereunder when due; (b) any certificate, representation, warranty or financial
or credit information heretofore or hereafter made or furnished by or on behalf
of Lessee or any Guarantor proves to have been false or misleading in any
material respect or omitted any material fact, contingent or unliquidated
liability or claim against Lessee or any such Guarantor; (c) Lessee shall fail
to observe or perform (other than the payment of rent or any other payment
associated therewith) any term, covenant or condition of the Lease or any other
agreement to be observed or performed by Lessee hereunder and the continuance
thereof for twenty (20) days following written notice thereof by Lessor to
Lessee; (d) Lessee or any Guarantor or any partner of Lessee if Lessee is a
partnership shall cease doing business as a going concern, make an assignment
for the benefit of creditors, become insolvent, or engage in any dissolution or
liquidation proceedings; (e) Lessee or any Guarantor or any partner of Lessee if
Lessee is a partnership shall voluntarily file, or have filed against it
involuntarily, a petition for liquidation, reorganization, adjustment of debt,
or similar relief under the federal Bankruptcy Code or any other present or
future federal or state bankruptcy or insolvency law, or a trustee, receiver, or
liquidator shall be appointed of it or of all or a substantial part of its
assets and, if involuntary, such petition or appointment shall not have been
revoked within sixty (60) days; (f) Lessee or any Guarantor shall be in breach
of or in default in the payment or performance of any obligation under any
credit agreement, conditional sales contract, lease or other contract with
Lessor, an affiliate of Lessor or any other person or entity, howsoever arising;
(g) Lessee, or any Guarantor of this Lease shall suffer a material adverse
change in its financial condition or change in its credit rating from the date
hereof, whereupon and as a result thereof Lessor deems itself or any of the
Equipment to be insecure; or (h) any Guarantor fails to pay or perform any
obligation owing to Lessor, or breaches or fails to observe or perform any term,
condition, covenant, representation or warranty contained in any agreement made
by such Guarantor in favor of Lessor and such failure or breach continues beyond
the applicable grace or cure period set forth in such agreement, if any.
Notwithstanding the foregoing, so long as no Event of Default exists, Lessor
shall not interfere with Lessee’s right to use the Equipment under any Lease
during the initial term or any renewal term.
18.    REMEDIES. Lessor and Lessee agree that Lessor's damages suffered by
reason of an Event of Default are uncertain and not capable of exact measurement
at the time this Lease is executed because the value of the Equipment at the
expiration of this Lease is uncertain, and therefore they agree that for
purposes of this paragraph 18 "Lessor's Loss" as of any date shall be the sum of
the following: (1) the amount of all rent and other amounts payable by Lessee
hereunder due but unpaid as of such date plus (2) the amount of all unpaid rent
for the balance of the term of this Lease not yet due as of such date (at the
Discount Rate as defined below) discounted from the respective dates installment
payments would be due plus (3) 10% of the cost of the Equipment that is subject
to this Lease as of such date (provided however, that with regard to any
Schedule that expressly sets forth a “Final Purchase Payment” other than 10% of
the cost of the Equipment, then the amount of such Final Purchase Payment shall
be substituted in place of the 10% in this clause (3) for the purpose of
calculating Lessor’s Loss with regard to such Schedule.) "Discount Rate" means
(i) the rate set forth for the Treasury Constant Maturities having the closest
term to (but not longer than) the original term of the applicable Schedule, as
set forth in the Federal Reserve Board H.15 Release (Selected Interest Rates) as
of the Rent Commencement Date applicable to such Schedule, (ii) the rate set
forth for the Treasury Constant Maturities having the closest term to (but not
longer than) the remaining term of the applicable Schedule, as set forth in the
Federal Reserve Board H.15 Release (Selected Interest Rates) as of the date of
calculation of Lessor's Loss applicable to such Schedule, or (iii) 3%, whichever
is lowest. If a rate referred to in the preceding clauses "(i)" or "(ii)" is not
published in the publication referenced above, such rate shall be taken from a
reputable source selected by Lessor.
Upon the occurrence of an Event of Default and at any time thereafter, Lessor
may exercise any one or more of the remedies listed below as Lessor in its sole
discretion may lawfully elect; provided, however, that upon the occurrence of an
Event of Default specified in paragraph 17(e) with respect to a petition for
liquidation, reorganization, adjustment of debt, or similar relief under the
federal Bankruptcy Code or any other present or future federal or state
bankruptcy or insolvency law, an amount equal to Lessor's Loss as of the date of
such occurrence shall automatically become and be immediately due and payable
without notice or demand of any kind. The exercise of any one remedy shall not
be deemed an election of such remedy or preclude the exercise of any other
remedy, and such remedies may be exercised concurrently or separately but only
to the extent necessary to permit Lessor to recover amounts for which Lessee is
liable hereunder.
(a)    Lessor may, by written notice to Lessee, terminate this Lease as to any
or all of the Equipment subject hereto and declare an amount equal to Lessor's
Loss as of the date of such notice to be immediately due and payable, as
liquidated damages and not as a penalty, and the same shall thereupon be and
become immediately due and payable without further notice or demand, and all
rights of Lessee to use the Equipment shall terminate but Lessee shall be and
remain liable as provided in this paragraph 18. Lessee shall at its expense
promptly deliver the Equipment to Lessor at a location or locations within the
continental United States designated by Lessor. Lessor may also enter upon the
premises where the Equipment is located and take immediate possession of and
remove the same with or without instituting legal proceedings.
(b)    Lessor may proceed by appropriate court action to enforce performance by
Lessee of the applicable covenants of this Lease or to recover, for breach of
this Lease, Lessor's Loss as of the date Lessor's Loss is declared due and
payable hereunder; provided, however, that upon recovery of Lessor's Loss from
Lessee in any such action without having to repossess and dispose of the
Equipment, Lessor shall transfer the Equipment to Lessee at its then location
upon payment of any additional amount due under clauses (d), (e) and (f) below.
(c)    In the event Lessor repossesses the Equipment, Lessor shall either retain
the Equipment in full satisfaction of Lessee's obligation hereunder or sell or
lease each item of Equipment in such manner and upon such terms as Lessor may in
its sole discretion determine. The proceeds of any such sale or lease shall be
applied to reimburse Lessor for Lessor's Loss and any additional amount due
under clauses (d), (e) and (f) below. Lessor shall be entitled to any surplus
and Lessee shall remain liable for any deficiency. For purposes of this
subparagraph, the proceeds of any lease of all or any part of the Equipment by
Lessor shall be the amount reasonably assigned by Lessor as the cost of such
Equipment in determining the rent under such lease.
(d)    Lessor may recover interest on the unpaid balance of Lessor's Loss plus
any amounts recoverable under clauses (e) and (f) of this paragraph 18 from the
date it becomes payable until fully paid at the rate of the lesser of 12% per
annum or the highest rate permitted by law.
(e)    In addition to any other recovery permitted hereunder or under applicable
law, Lessor may recover from Lessee an amount that will fully compensate Lessor
for any loss of or damage to Lessor’s residual interest in the Equipment.
(f)    Lessor may exercise any other right or remedy available to it by law or
by agreement, and may in any event recover reasonable legal fees and other costs
and expenses incurred by reason of an Event of Default or the exercise of any
remedy hereunder, including expenses of repossession, repair, storage,
transportation, and disposition of the Equipment. Any payment received by Lessor
may be applied to unpaid obligations as Lessor in its sole discretion
determines.
(g)    Lessor may immediately, without prior notice to Lessee, in its sole and
absolute discretion exercise the right (i) to not finance any further Schedules
or requests for additional or future Equipment and (ii) to terminate all
obligations or commitments, if any, to finance Lessee’s Equipment needs.
If any Schedule or this Master Lease is deemed at any time to be a lease
intended as security, Lessee grants Lessor a security interest in the Equipment
to secure its obligations under such Schedule, the Master Lease, all other
Schedules and all other indebtedness at any time owing by Lessee to Lessor.
Lessee agrees that upon the occurrence of an Event of Default, in addition to
all of the other rights and remedies available to Lessor hereunder, Lessor shall
have all of the rights and remedies of a secured party under the Uniform
Commercial Code.
No express or implied waiver by Lessor of any breach of Lessee's obligations
hereunder shall constitute a waiver of any other breach of Lessee's obligations
hereunder.
19.    NOTICES. Any notice hereunder to Lessee or Lessor shall be in writing and
shall be deemed to have been given when delivered personally or deposited with a
nationally-recognized overnight courier service or in the United States mails,
postage prepaid, addressed to recipient at its address set forth above or at
such other address as may be last known to the sender.
20.    NET LEASE AND UNCONDITIONAL OBLIGATION. This Lease is a completely net
lease and it being the intention of the parties hereunder that Lessee's
obligation to pay rent, all costs, expenses, liabilities and all other amounts
payable by Lessee hereunder is absolute, unconditional and irrevocable, and
shall be paid and borne by the Lessee without any abatement, reduction, setoff
or defense of any kind.
21.    NON-CANCELABLE LEASE. This Lease cannot be canceled, prepaid or
terminated except as expressly provided herein or in the applicable Schedule.
22.    SURVIVAL. Lessee's obligations under paragraphs 3, 7, 8, 16, 18, and 23
shall survive termination or expiration of this Lease.
23.    TAX INDEMNITY. Lessor's loss of, or loss of the rights to claim, or
recapture of, all or any part of the federal or state income tax benefits Lessor
anticipated as a result of entering into this Lease and owning the Equipment is
referred to herein as a "Loss". If for any reason this Lease is not a true lease
for federal or state income tax purposes, or if for any reason (even though this
Lease may be a true lease) Lessor is not entitled to depreciate the Equipment
for federal or state income tax purposes in the manner that Lessor anticipated
when entering into this Lease, and as a result Lessor suffers a Loss, then
Lessee agrees to pay Lessor, as additional basic rent, a lump­ sum amount which,
after the payment of all federal, state and local income taxes on the receipt of
such amount, and using the same assumptions as to tax benefits and other matters
Lessor used in originally evaluating and pricing this Lease, will in the
reasonable opinion of Lessor maintain Lessor's net after-tax rate of return with
respect to this Lease at the same level it would have been if such Loss had not
occurred. The Lessor makes no representation with respect to the income tax
consequences of this Lease or the Equipment. Lessor will notify Lessee of any
claim that may give rise to indemnity hereunder. Lessor shall make a reasonable
effort to contest any such claim but shall have no obligation to contest such
claim beyond the administrative level of the Internal Revenue Service or other
taxing authority. In any event, Lessor shall control all aspects of any
settlement and contest. Lessee agrees to pay the legal fees and other
out-of-pocket expenses incurred by Lessor in defending any such claim even if
Lessor's defense is successful. Notwithstanding the foregoing, Lessee shall have
no obligations to indemnify Lessor for any Loss caused solely by (a) a casualty
to the Equipment if Lessee pays the amount Lessee is required to pay as a result
of such casualty, (b) Lessor's sale of the Equipment other than on account of an
Event of Default hereunder, (c) failure of Lessor to have sufficient income to
utilize its anticipated tax benefits or to timely claim such tax benefits, and
(d) a change in tax law (including tax rates) effective after the Lease begins.
For purposes of this paragraph 23, the term "Lessor" shall include any member of
an affiliated group of which Lessor is (or may become) a member if consolidated
tax returns are filed for such affiliated group for federal income tax purposes.
Lessee's indemnity obligations under this paragraph 23 shall survive termination
of this Lease.
24.    COUNTERPARTS. There shall be one original of the Master Lease and of each
Schedule and it shall be marked "Original." To the extent that any Schedule
constitutes chattel paper (as that term is defined by the Uniform Commercial
Code), a security interest may only be created in the Schedule marked
"Original."
25.    NON-WAIVER. No course of dealing between Lessor and Lessee or any delay
or omission on the part of Lessor in exercising any rights hereunder shall
operate as a waiver of any rights of Lessor. A waiver on any one occasion shall
not be construed as a bar to or waiver of any right or remedy on any future
occasion. No waiver or consent shall be binding upon Lessor unless it is in
writing and signed by Lessor. To the extent permitted by applicable law, Lessee
hereby waives the benefit and advantage of, and covenants not to assert against
Lessor, any valuation, inquisition, stay, appraisement, extension or redemption
laws now existing or which may hereafter exist which, but for this provision,
might be applicable to any sale or re-leasing made under the judgment, order or
decree of any court or under the powers of sale and re-leasing conferred by this
Lease or otherwise. To the extent permitted by applicable law, Lessee hereby
waives any and all rights and remedies conferred upon a Lessee by Article 2A-508
through 2A-522 of the Uniform Commercial Code, including but not limited to
Lessee's rights to: (i) cancel this Lease; (ii} repudiate this Lease; (iii)
reject the Equipment; (iv) revoke acceptance of the Equipment; (v) recover
damages from Lessor for any breaches of warranty or for any other reason; (vi)
claim a security interest in the Equipment in Lessee's possession or control for
any reason; (vii) deduct all or any part of any claimed damages resulting from
Lessor's default, if any, under this Lease; (viii) accept partial delivery of
the Equipment; (ix) "cover" by making any purchase or lease of or contract to
purchase or lease Equipment in substitution of Equipment identified to this
Lease; (x) recover any general, special, incidental, or consequential damages
for any reason whatsoever; and (xi) specific performance, replevin, detinue,
sequestration, claim, delivery or the like for any Equipment identified to this
Lease. To the extent permitted by applicable law, Lessee also hereby waives any
rights now or hereafter conferred by statute or otherwise which may require
Lessor to sell, lease or otherwise use any Equipment in mitigation of Lessor's
damages as set forth in paragraph 18 or which may otherwise limit or modify any
of Lessor' rights or remedies under paragraph 18.
26.    MISCELLANEOUS. This Master Lease and related Schedule(s) constitute the
entire agreement between Lessor and Lessee and may be modified only by a written
instrument signed by Lessor and Lessee. Any provision of this Lease that is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions of this Lease, and any such unenforceability in any jurisdiction
shall not render unenforceable such provision in any other jurisdiction.
Paragraph headings are for convenience only, are not part of this Lease and
shall not be deemed to effect the meaning or construction of any of the
provisions hereof. In the event there is more than one Lessee named in this
Master Lease or in any Schedule, the obligations of each shall be joint and
several. Lessor may in its sole discretion, accept a photocopy, electronically
transmitted facsimile or other reproduction of this Master Lease and/or a
Schedule (a "Counterpart") as the binding and effective record of this Master
Lease and/or a Schedule whether or not an ink signed copy hereof or thereof is
also received by Lessor from Lessee, provided, however, that if Lessor accepts a
Counterpart as the binding and effective record of this Master Lease or a
Schedule, the Counterpart acknowledged in writing by Lessor shall constitute the
record hereof or thereof. Lessee represents to Lessor that the signature that
appears on the Counterpart that is transmitted by Lessee to Lessor in any manner
described above is intended by Lessee to authenticate the Counterpart
notwithstanding that such signature is electronic, facsimile or a reproduction
and Lessee further agrees that a Counterpart of this Master Lease or a Schedule
received by Lessor, shall, when acknowledged in writing by Lessor, constitute an
original document for the purposes of establishing the provisions hereof and
thereof and shall be legally admissible under the best evidence rule and binding
on and enforceable against Lessee. If Lessor accepts a Counterpart of a Schedule
as the binding and effective record thereof only such Counterpart acknowledged
in writing by Lessor shall be marked "Original" and to the extent that a
Schedule constitutes chattel paper, a security interest may only be created in
the Schedule that bears Lessor's ink signed acknowledgement and is marked
"Original." This Lease shall in all respects be governed by, and construed in
accordance with, the substantive laws of the state of New York. LESSEE HEREBY
WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO ANY MATTER ARISING UNDER OR IN
CONNECTION WITH THIS LEASE. TIME IS OF THE ESSENCE WITH RESPECT TO THE
OBLIGATIONS OF LESSEE UNDER THIS LEASE.
IN WITNESS WHEREOF, the parties hereto have executed this Master Lease as of the
date indicated.
Lessor
Lessee
Cyan, Inc.,
Windstream Supply LLC,
a Delaware corporation
an Ohio limited liability company
 
 
By: /s/ Michael W. Zellner         
By: /s/ Anthony W. Thomas      




 
   Michael W. Zellner         
   Anthony W. Thomas         
   Print Name


   Print Name


   CFO               
   CFO               
   Title
   Title
 
 
Date: 9/27/13            
Date: 9/27/13            




A&R Master Lease    1